I am unable to agree with the majority opinion.
May I emphasize the fact that the evidence in this case shows without dispute that the Skagit district is not acting alone in this transaction, but that it is in fact an effort on the part of the fifteen public utility districts in the territory served by the Puget Sound Power  Light Company to acquire the properties of the company, primarily for the purpose of furnishing electric energy to the inhabitants of the respective districts.
The properties of Puget Sound are located in eighteen counties of the state. Public utility districts have been organized in all of the eighteen counties, except King, Pierce, and Island. The three last-named counties will be referred to as the unorganized territory.
The Puget Sound properties have been classified as "production" and "distribution."
The bonds referred to in the majority opinion represent the proposed purchase price to be paid by Skagit and nine other public utility districts for the entire electric generating, transmission, and distribution system of Puget Sound within the state of Washington. While the counties of Grays Harbor, Jefferson, and Kittitas have public utility districts, and the plan contemplates that these districts *Page 154 
would acquire the distribution systems within their respective limits, at the time of trial they had not contracted so to do.
I desire to say further that the evidence is conclusive that, under the proposed plan, the Skagit district, instead of imposing its management and control over the extensive territory served by Puget Sound outside its boundaries, has in fact merely been selected by the other districts as the agency for continuing the operation of the generating and transmission facilities of the system, and for serving the unorganized area. Under the contemplated plan and the contracts entered into between Skagit and the following named districts, to wit, Cowlitz, Thurston, Lewis, Pacific, Whatcom, Snohomish, Chelan, Kitsap, and Mason county districts, Skagit will immediately sell to the named districts the distribution systems located therein. Such sales are to be made pursuant to purchase-participating power contracts.
The public utility districts of Douglas and Grant counties, respectively, have proposed separate contracts requesting and consenting that Chelan county public utility district purchase from Skagit the distribution facilities of Puget Sound located in Douglas and Grant counties, and operate the business of distributing electricity in the latter counties through the Chelan district.
I am further of the opinion that the proposed plan does and will preserve to the people of the unorganized area all of the nonprofit benefits of public operation of the public utility districts law.
The proposed plan here under consideration is the result of repeated efforts on the part of the public utility districts over a period of years to acquire the properties of Puget Sound serving their respective counties. Prior to the institution of the present proposal of purchase, there had been unsuccessful efforts to make piecemeal acquisition of certain portions of Puget Sound's properties by condemnation, by negotiation and sale, by joint negotiation of the districts, and by joint negotiations of the districts and Bonneville power administration. *Page 155 
The combined efforts of the public utility districts which are now endeavoring to acquire the Puget Sound system resulted in nine separate resolutions and proposed contracts authorizing Skagit to purchase the Puget Sound system, and approving and ratifying all the proposed terms of sale and method of payment embraced in Skagit's offer. The manner in which the respective districts would acquire that portion of the distribution system of Puget Sound located within each district, the contemplated purchase price thereof to each district, the setting up of separate funds for the retirement of the bonds which represent the original purchase price of the system, and the establishment of further separate funds by Skagit to be sustained by Skagit from revenues from the unorganized area, together with the assumption of rights and liabilities by each of the respective districts participating in the purchase, are all outlined in the contracts referred to. These contractual obligations are further sought to be ratified by concurring resolutions of each of the affiliate districts, and by the resolution adopted by Skagit, in which the entire plan of purchase and resale to the affiliates is carefully set forth.
It is thus apparent that the offer for the purchase of Puget Sound's entire system is not a single offer by Skagit alone, but is supported by the affiliate districts.
The purchase plan further contemplates that the possession, operation, and control of the distribution properties in all public utility districts which are parties to the purchase agreement, and in five additional districts, are to be turned over to the respective districts, and title thereto is proposed to be conveyed upon retirement of an amount of Skagit bonds equal to the cost of the properties located in each of the purchasing districts.
By the terms of the contracts, Skagit is required to operate the distribution properties within its own limits as if it were a separate utility, and may not commingle the revenues received from Skagit with the revenues received from territory outside the Skagit district. It is further provided that all revenues received by Skagit from the distribution properties in the unorganized area, namely, King, *Page 156 
Pierce, and Island counties, must be kept separate and distinct from all other revenues; that these funds are to be used for the purpose of paying the cost of acquiring such properties and the operation and maintenance thereof, and the renewal, replacement, extension, and betterment thereof; and that they may not be used for the benefit of operations in Skagit, or to pay the cost to Skagit district of acquiring the distribution properties in that district. Sale of power on a wholesale basis by Skagit to the other districts is to be made at the actual cost of production and transmission, plus fixed charges upon an agreed amount of bonds representing the cost of acquiring the production properties.
The revenues of the production properties are to be kept separate from all other revenues of the Skagit district, and may not be used to pay costs in connection with the distribution properties in Skagit county. The contracts further provide that Skagit must pay into the production properties revenue fund, from its revenues from operation in Skagit county, the same rates for wholesale power as are paid by each of the other districts. Skagit must also pay into the production properties revenue fund, from the revenues received from King, Pierce, and Island counties, the cost for power distributed in those counties, at the same rate for wholesale power as is paid by the other districts.
The contracts further provide that all public utility districts within the proposed plan to purchase distribution systems are to participate in the beneficial ownership of the production properties ratably in proportion to the amount of power purchased from the production properties. Skagit may realize no profit for itself from the ownership, operation, sale, or other disposition or use of the production properties, or of the distribution properties, in King, Pierce, and Island counties. Skagit is obligated by contract and by law to fix and collect rates and charges for service which are fair and nondiscriminatory.
Each of the proposed contracts between Skagit and the other public utility districts affiliated in the purchase, and the districts which are to purchase only electrical energy *Page 157 
from Skagit, has been ratified by resolution of each of these districts; and the resolutions further provide that each of the districts joining with Skagit in the purchase of the Puget Sound system, has authorized the Skagit district to act as an agency to accomplish the acquisition of the properties of Puget Sound under the joint plan outlined.
I have set out the proposed plan at some length, in order to show just what the status of Skagit is in this transaction, and to dissipate any idea that Skagit proposes to go into the production and distribution of electrical energy on a "grandiose scale," entirely independent and apart from the needs of the inhabitants of the district.
It seems to me that a fair and impartial consideration of this transaction is absolutely convincing of the fact that it was never intended that Skagit should acquire either the distribution or production properties of Puget Sound solely for its own benefit and profit, but that Skagit and the other districts, in order to obtain electrical energy for the inhabitants of their respective districts, are compelled to acquire this entire system; that the respective districts are to acquire the distribution properties within their respective districts, and are to participate in the production properties as their needs require.
So far as I know, it has not been contended by Skagit that all of such production properties are essential to its operation within its boundaries, but, to the contrary, it is contended that it is necessary and essential that these districts, in order to obtain electrical energy for the respective districts, acquire all the distribution and production properties of Puget Sound.
I do not deem it necessary to set out all the provisions of the public utility districts act, as they are quite fully set out in the majority opinion, but I shall refer to such parts of the act as seem necessary.
Primarily, this case involves the question of the express powers granted to public utility districts, and the powers necessarily implied from those expressly granted. *Page 158 
This court, in Bayha v. Public Utility Dist. No. 1, 2 Wash. 2d 85,  97 P.2d 614, had the following to say relative to the powers granted to the commissioners of public utility districts under Rem. Rev. Stat., § 11610 [P.P.C. § 833-11]:
"The legislature has seen fit to vest the commissioners of a public utility district with almost unlimited powers relative to the construction, purchase, etc., of utilities, and in the sale of utility revenue bonds to finance such operations. This the legislature had a right to do, and we cannot therefore limit the powers granted unless such limitation is plain, nor can we otherwise interfere with the exercise of the powers granted unless such powers are exercised capriciously and arbitrarily, or fraudulently."
Again, in Rumbolz v. Public Utility Dist. No. 1, 22 Wash. 2d 724,  157 P.2d 927, we referred to the vast and sweeping powers which the statute gives to the district commissioners, especially when supplemented by the following provision found in Rem. Rev. Stat., § 11615 [P.P.C. § 833-15]:
"The rule of strict construction shall have no application to this act, but the same shall be liberally construed, in order to carry out the purposes and objects for which this act is intended."
The public utility districts law, Rem. Rev. Stat., §§ 11605 to 11616 [P.P.C. §§ 833-1 to 833-23], inclusive, was adopted as an initiative measure by the voters of this state at a general election held November 4, 1930. The purpose of the act and the objects sought to be obtained thereby will be found in § 11605, and are
". . . to authorize the establishment of public utility districts to conserve the water and power resources of the State of Washington for the benefit of the people thereof, and to supply public utility service, including water and electricity for all uses."
The rule which is to govern the construction of this act is specifically set out in § 11615, and is as above quoted.
In Carstens v. Public Utility Dist. No. 1, 8 Wash. 2d 136,111 P.2d 583, we stated:
"In discussing the questions presented in this case, we have in mind that *Page 159 
"`The rule of strict construction shall have no application to this act, but the same shall be liberally construed, in order to carry out the purposes and objects for which this act is intended.' Rem. Rev. Stat., § 11615 [P.C. § 4498-21]."
It is conceded that the desirability or advisability of a transaction such as the one with which we are here concerned does not present a question for the courts to decide, if the transaction is otherwise within the powers of the district.
Appellants offered no evidence at the trial of this case.
I find nothing in the record which indicates that the Skagit district commissioners acted capriciously, arbitrarily, or fraudulently; but to the contrary, the record shows that such commissioners and the commissioners of the other districts acted upon the advice of competent counsel and under the belief that the statute authorized every step taken by them.
The majority opinion admits, as it must, that under the plain, unambiguous language of § 11610, all public utility districts organized under the provisions of this act have the power:
"(a) To make a survey of hydro-electric power, irrigation and domestic water supply resources within or without the district, and to compile comprehensive maps and plans showing the territory that can be most economically served by the various resources and utilities, the natural order in which they should be developed, and how they may be joined and co-ordinated to make a complete and systematic whole; . . .
"(c) To construct, purchase, condemn and purchase, acquire, add to, maintain, conduct and operate water works and irrigation plants and systems, within or without its limits, for the purpose of furnishing such public utility district, and the inhabitants thereof, and any other persons, including public and private corporations within or without its limits, with an ample supply of water for all uses and purposes, public and private, including water power, domestic use and irrigation, with full and exclusive authority to sell and regulate and control the use, distribution and price thereof.
"(d) To purchase, within or without its limits, electric current for sale and distribution within or without its limits, *Page 160 
and to construct, condemn and purchase, purchase, acquire, add to, maintain, conduct and operate works, plants, transmission and distribution lines and facilities for generating electric current, operated either by water power, steam or other methods,within or without its limits, for the purpose of furnishing said public utility district, and the inhabitants thereof and any other person, including public and private corporations, withinor without its limits, with electric current for all uses . . .
"(e) And for the purposes aforesaid, it shall be lawful for any public utility district so organized to take, condemn and purchase, purchase, and acquire any and all public, and private property, franchises and property rights, including state, county and school lands, and property and littoral and water rights, for any of the purposes aforesaid . . .
"(h) To enter into any contract with the United States Government, or any state, municipality or other utilitydistrict, or any department of those governing bodies, for carrying out any of the powers authorized by this act." (Italics mine.)
As stated, the majority opinion admits, as it must, that the power is expressly given by the act to do the things above enumerated, both within and without the boundaries of the district; but the majority opinion seeks to place upon such power what seems to me to be an arbitrary limitation, not justified by the act itself or the decisions, by stating that it was not the intent of the act to give to any public utility district the power to enter into a transaction such as here contemplated.
The majority opinion does not attempt to discuss many of the questions raised by the respective parties to this controversy in their briefs, but confines itself largely to a discussion of the powers granted to a public utility district. I realize, of course, that if the districts here involved, and I use the word "districts" advisedly, are not by the statute granted the express power to do the acts contemplated by this transaction, or powers implied from those expressly granted, some of the other questions raised become immaterial; but it seems to me that the majority opinion does not in fact consider this entire transaction. While it is true the majority opinion refers to the districts other than Skagit, *Page 161 
it seems to me that the conclusions reached in such opinion are in fact based upon the theory that Skagit alone is acquiring the Puget Sound system.
I do not think it has ever been contended that all of the production properties of Puget Sound are essential to the operation of Skagit alone, nor has it ever been contended that the acquisition of all the distribution properties is essential to the operations of Skagit alone; but, to the contrary, it is contended that the only method by which the essential needs of the inhabitants of the respective districts for power can be supplied is by the acquisition of the entire Puget Sound system.
The majority opinion states that respondent urges that the words "within and without its limits," are clear and unambiguous, and afford no basis for judicial construction. The opinion then states:
"To carry respondent's argument to its logical conclusion, means that the Skagit district not only could acquire the properties of Puget Sound, but it could acquire those of the Washington Water Power Co. and the Pacific Power  Light Co. serving the great industrial, mining, and agricultural areas of eastern Washington. By the same token, a public utility district in Pend Oreille county, in the northeastern corner of the state, could acquire the Puget Sound properties."
I am of the opinion that such a contention never has been and never will be made, and certainly is not made in this case. I appreciate that, in our zeal to illustrate some point, we are all, perhaps, prone to give extreme illustrations of what might or could happen, but frankly, I am not much impressed with such extreme illustrations, especially where they seem to me to have no real basis.
I have never heard it contended that, under the public utility districts law, a district could acquire any properties or facilities, unless such acquisition had as its main purpose the furnishing of some service to the inhabitants of such district. I will frankly admit that, if it were the purpose of this transaction that Skagit alone was attempting to acquire and operate the entire Puget Sound system over the *Page 162 
entire area served by Puget Sound, the conclusions reached by the majority opinion would be justified, but such admittedly is not the plan. To the contrary, both the distribution and production systems are in fact to be acquired primarily to meet the essential needs of all the affiliated districts. When the transaction is considered in this light, it presents an entirely different situation from that which forms the basis of appellant's contention, as well as the basis of the majority opinion.
Because the Puget Sound was an integrated system, and because of the impossibility of acquiring this system piece-meal, that is, each district acquiring that particular part of Puget Sound which it deemed essential to operation within and without its boundaries, it became necessary to acquire the system as a whole. To accomplish the ends desired by the respective districts, that is, to enable such districts to acquire the properties and facilities necessary for the operation of the respective districts, Skagit was to be the agency through which this result was to be attained.
As supporting its theory that the statute was not intended to confer the powers here claimed by respondent, the majority opinion discusses what it refers to as the history of the act. It refers to the pamphlet compiled and issued by the secretary of state, which contains arguments for and against the initiative measure. The majority opinion also sets out a statement made by Senator Homer T. Bone, and then states:
"It is obvious that the sponsors of this initiative had no intention of giving the public utility district powers which incorporated cities did not possess. It is likewise conceded that, if the contention of respondent be sustained, public utility districts do have powers vastly greater than those possessed by any incorporated city in the state, then or now."
The majority opinion continues:
"The proponents prevailed in the election, and, while no one can say why the people voted in a certain way on a certain measure, the argument is persuasive, if not conclusive, that the majority of the people had adopted the argument of the prevailing side." *Page 163 
In considering this act and its plain import, I am frank to say that I am not much impressed with the argument made by either the proponents or opponents of the act, or by any statement which may have been made by Senator Bone before the House and Senate subcommittee on the Columbia power administration bill. The suggestion that the voting public, at the time it voted on this initiative, knew what the powers of cities were, or that it was influenced in voting for the measure because of any statement made by the proponents that the powers granted to a public utility district were the same as those granted to cities, is unbelievable; but, be that as it may, when it becomes the duty of a court to pass upon a statute, the court must be primarily governed by the language of the statute itself, and where such language is plain and unambiguous, and the intent may plainly be gathered from the act itself, there is no need to go further.
The majority opinion next refers to one of the alternate plans proposed by respondent for taking over the assets of Puget Sound by acquiring two thirds of the corporate stock and proceeding with the dissolution of Puget Sound. The opinion then quotes Art. VIII, § 7, of our state constitution. The opinion does not pass upon the question of whether or not the above plan violates the constitutional provision, but makes the reference merely for the purpose of showing that respondent "does not regard judicial construction as forbidden even where words are, in fact, clear and unambiguous."
I am of the opinion that the authority to the effect that a plan such as above proposed does not violate a constitutional provision such as Art. VIII, § 7, supra, is so overwhelming that a contention to the contrary could not be logically made. See State ex rel. Johnson v. Consumers Public Power Dist.,143 Neb. 753, 10 N.W.2d 784, 152 A.L.R. 480; Long v. Mayo,271 Ky. 192, 111 S.W.2d 633; Springfield v. Monday, 353 Mo. 981,185 S.W.2d 788; People ex rel. Murphy v. Kelly, 76 N.Y. 475.
This court, in the early case of Rauch v. Chapman, 16 Wash. 568,48 P. 253, 36 L.R.A. 407, has recognized that *Page 164 
the prohibition contained in Art. VIII, § 7, is not applicable to a situation such as above presented.
The majority opinion states:
"If, as its sponsors and coauthor state, it was their intention to give public utility districts the same rights that cities then had, we may profitably inquire as to what those rights were then understood to be."
The opinion then refers to the cases of Langdon v. WallaWalla, 112 Wash. 446, 193 P. 1; Spear v. Bremerton, 90 Wash. 507,156 P. 825; Tacoma v. Nisqually Power Co., 57 Wash. 420,107 P. 199; Chandler v. Seattle, 80 Wash. 154, 141 P. 331;Jones v. Centralia, 157 Wash. 194, 289 P. 3; and MunicipalLeague of Bremerton v. Tacoma, 166 Wash. 82, 6 P.2d 587.
I will admit that in 1930 it had not been decided by this court that cities had any greater powers than as indicated by the cited cases. However, I doubt if it can be said that any of the cited cases purported to place an absolute limitation upon the powers granted to cities. What this court did do in the cited cases was to consider the particular facts, and then determine whether or not the acts to be performed were within the powers of the city. Even the quotation from Jones v. Centralia, found in the majority opinion, is, in my opinion, certainly not specific, where it says:
"`The courts would restrain the construction of an unreasonably large plant or one for any reason entirely inappropriate to the service for which it may lawfully be designed.'"
However, I am unable to agree that the express powers granted to public utility districts, and the powers necessarily implied from those granted, are no greater than those granted to cities. In the first place, the essential purpose of creating cities was to govern those residing within their geographical boundaries. Pursuant to such theory, the courts early, in passing upon the powers of cities, tended to restrict their powers, then almost solely governmental, to functions to be performed within the limits of the city. As time went on and the need of certain services and facilities increased, additional powers were granted to cities to acquire, *Page 165 
in particular, basic necessities, such as water, etc., even though it required going outside the city limits to accomplish this purpose. However, as the power of such municipalities to tax was limited to the taxation of property within the cities' limits, the courts carefully guarded the property and rights of taxpayers within the cities, and restrained the expenditure of city tax funds for purposes which extended beyond the boundaries of the cities unless it plainly appeared that a contrary intent was indicated.
Public utility districts were not created for governmental purposes, and they discharge no strictly governmental functions. The functions of a public utility district are proprietary, and because of the nature of the functions to be performed, such districts have, from the time of their creation, been given by statute the power to operate outside their geographical limits.
I am of the opinion that the first section of the public utility district act, as well as the other sections of the act, recognize that natural resources for the production of power are not confined to narrow geographical limits, and would not be confined to the limits of any one or more districts; that the act here in question was drawn with the thought in mind that it would be necessary to go outside of the boundaries of a district to procure such power; and that, in order that areas outside of any such district might also have the benefit of such power resources, it was provided in the act that any district formed under the provisions of the act could not only purchase, withinor without its limits, electric current for sale and distribution within its limits, for the purpose of furnishing such district and the inhabitants thereof with electric current for all uses, but could also sell and distribute electric current outside its limits.
It is my opinion that appellants in this case were forced into making the contention that the powers granted to public utility districts were no greater than those granted to cities, for otherwise they would have no ground to support their theories in this action. *Page 166 
In my opinion, the majority opinion is in fact based upon the same premise, which I do not think can be supported, for the reason hereinbefore stated, and for the further reason that the wording of the statute wherein certain powers are granted to public utility districts is different from the wording of the statutes wherein certain powers are granted to cities, and because of the decisions which hold that such districts, having been granted powers similar to those granted by our act, were authorized to acquire all the properties of a private corporation for purposes no different from those contemplated by the plan here proposed.
While the majority opinion recognizes that our public utility district statute contains provisions relative to the powers conferred, different from the statute pertaining to cities, and that we so held in Carstens v. Public Utility Dist. No. 1,8 Wash. 2d 136, 111 P.2d 583, and consequently what is said in the opinion relative to the powers of cities is important only in those situations where, as here, we are confronted with the question of what is the legislative intent, nevertheless the opinion states:
"The construction we have placed on the words `without its limits' makes the powers of public utility districts entirely consistent with those of cities as they had been established in 1930, and consistent with the good faith and honesty of purpose of the sponsors of the public utility district law."
Let us examine the Carstens case, which is the only case wherein this court has passed directly upon the following words of the statute: "within or without its limits." The cited case was an action involving the power of the Lincoln county district to condemn and acquire electrical transmission and distribution lines within the limits of the district and in the two adjoining counties of Grant and Spokane. The opinion states:
"The districts created under this act are constituted municipal corporations. Rem. Rev. Stat., § 11606 [P.C. § 4498-12]. The general rule relative to this question is that municipal corporations may exercise their power of eminent domain beyond their boundaries if they are given the right to do so by legislative enactment." *Page 167 
The opinion then quotes:
"`The power of the legislature to authorize a municipal corporation to acquire lands beyond the municipal limits and for that purpose to exercise the power of eminent domain cannot be disputed. It has long been recognized to exist where the use for which the property is taken is a proper and reasonable public use.' 3 Dillon, Municipal Corporations (5th ed.), 1626, § 1028.
"`Likewise, a municipality cannot condemn lands within the state but outside its own corporate limits unless the power has been delegated by the legislature. However, it is well settled that the legislature may delegate such power.' 4 McQuillan Municipal Corporations (2d ed.), 406, § 1619."
Appellant Weyerhaeuser Timber Company places great stress on the case of Spear v. Bremerton, 90 Wash. 507, 156 P. 825, and it is referred to in the majority opinion. I mention it at this time in view of what is said in the Carstens case, supra, about the Spear case and Farwell v. Seattle, 43 Wash. 141,86 P. 217. I quote from the Carstens case:
"The language of the cited cases reveals that this court has felt bound by the terms of the statutes which it construed, and has not attempted to lay down any general rule exclusive of the statutory provisions. A comparison of the statutes construed in those cases with the one we have before us, brings to light anentirely different situation than obtained in the cited cases. The present act is explicit in stating that public utility districts may acquire by condemnation facilities for sale ofpower to persons outside the districts, and that the propertyso acquired may be located outside the districts." (Italics mine.)
I desire to call attention to the case of Omaha v. Omaha WaterCo., 218 U.S. 180, 54 L. Ed. 991, 30 S. Ct. 615, 48 L.R.A. (N.S.) 1084, cited in the Carstens case. I am impressed with the reasoning of the cited case, upon which the court based its decision that the city of Omaha could acquire the entire system of the Omaha Water Company, although the point from which water was taken by the existing water plant was outside the corporate limits of Omaha, and that the city could continue to furnish water *Page 168 
to the suburban towns which had been served by the water system. I quote from the cited case:
"As to the power of the city: The charter, § 27, Laws of Nebraska 1897, page 99, provided for the construction and maintenance of waterworks `either within or without the corporate limits of the city.' This is said to only allow the location of pumping works or source of supply outside the city. The city does not therefore object to valuing the supply station and mains extending to the city as within the contemplated purchase. But it is said that the authority is limited to a distributing system wholly within the corporate limits. That the primary purpose was to supply the people of Omaha with water for public and private purposes is clear. [Just as in the instant case the primary purpose of the transaction here being considered was to supply the Skagit and affiliated districts with electric energy.] But does that forbid that those who live outside may not be also supplied from the main plant, and, if necessary, by such extensions, not inconsistent with the primary object, as may prove desirable as suburbs grow up around the city? . . .
"The review of the legislation touching the power of the city, and the conclusion of the Circuit Court of Appeals from that legislation, that the city had the power to acquire the system as it existed, and has the power to operate so much of it as is intended to supply the suburban towns adjacent which may be acquired, is full and satisfactory, and meets our approval. . . .
"The most weighty fact in this connection is, that the system was one single system, having a common source of supply and common main connections therewith. Its dismemberment is not to be thought of unless it is clear that the ordinance exercising the option is so plainly limited to the purchase of only so much of the distributing system as lay wholly within the corporate limits as to admit of no other meaning."
In the instant case, we are confronted with no question of public use, as we are in the Carstens case. I am unable to see how the Carstens case lends any support to the conclusions reached in the majority opinion. This court, in the Carstens
case, went as far as it was required to go, under the facts, and held that the district had the power to condemn and acquire everything it sought to acquire, *Page 169 
both within and without the district. The opinion specifically limits the decision to the particular facts involved, and does not purport to announce any general rule.
Again I desire to state that it seems to me the language of the public utility act is so plain as to neither need nor warrant judicial construction. However, if it becomes necessary to find support for the construction here contended for by respondent, and which the language of the statute requires, to wit, that the statute authorizes all the acts to be done which are contemplated by this transaction, I am of the opinion ample authority can be found to support such construction, and that the case of CentralLincoln Peoples' Utility Dist. v. Smith, 170 Ore. 356,133 P.2d 702, clearly is illustrative of what the courts have said relative to the powers of such utility districts.
In looking to outside authority to sustain a construction placed upon a constitutional provision or statute of this state, we are generally met with the statement that the state in which such decision was rendered does not have a statute or constitutional provision like our own. I will agree that this court does not have to accept as controlling any decision of a sister state, in the sense that this court must follow such a decision, but we may be in accord with the rules announced in such a decision, being influenced by the logic and reasoning of such case and the similarity of the facts. So I am of the opinion that the important words of the Oregon statute considered by the court in the cited case are so much like the words of our public utility districts act here under consideration that the rule announced in the cited case is applicable here. I quote from the opinion in the cited case:
"The legislature further provided in § 114-245 O.C.L.A., as amended by Chapter 287, Laws of Oregon for 1941, that utility districts have the power, among other things, `to distribute, sell and/or otherwise dispose of water, waterpower and electric energy, within or without the territory of such districts.'
(Italics ours.)
"Appellants concede that the utility district in question has the right, by virtue of the Constitution and the statute, *Page 170 
to sell and distribute electric energy beyond its boundaries, but contend that such sale and distribution can be only incidental
[italics mine] to the major operations within the district.
"We are unable, under the law, to place such a restriction upon the operations of a utility district. The authority of a utility district to operate `within or without' its boundaries is conferred upon it in plain, simple, unambiguous language. There is no need of construction when the language is reasonably susceptible of only one meaning. As to whether the welfare of the state is promoted by authorizing utility districts thus to extend their operations is a legislative, and not a judicial question."
The majority opinion proceeds to take the different sections of the public utility districts act and place its construction upon such sections. I am unable to agree that the particular words of the act, when considered alone or in connection with the entire act, can or should be limited to the extent they are limited by the majority opinion.
I can agree, as I have hereinbefore stated, that the primary purpose of the public utility districts act, in so far as the utility with which we are here dealing is concerned, is to furnish or make available to the inhabitants within any such district electric energy; but in addition to the power given for the purpose of obtaining the primary object, additional powers are expressly granted, which give to a district the right to operate outside its boundaries. When all the powers expressly granted to such a district, and those necessarily implied, are considered, I am of the opinion the districts here involved have the power to do all the acts, both inside and outside their respective boundaries, contemplated by the transaction here under consideration.
It is true that in the instant case the necessities of the situation require that these districts acquire more property and operate more extensively outside their boundaries than was required in the Carstens case, supra; but that fact, to my mind, cannot logically be said to be a basis for holding that the districts are exceeding the powers conferred in this case. *Page 171 
When this transaction is reduced to its essential elements, despite the many paper ramifications, it is nothing more than a contract of sale and purchase, in which Puget Sound is the vendor, and Skagit, acting on its own behalf and as agent for nine other public utility districts in which Puget Sound operates, is the vendee, with Skagit obligated to sell to each of the affiliated districts that portion of Puget Sound's distribution system located within the limits of each of such districts. The necessity which compelled the purchase of the entire system compelled the acquisition of the facilities of Puget Sound in the unorganized territory.
What is there in this transaction, when considered in the light of all the facts shown by the record, which requires this court to say that Skagit and the affiliated districts have exceeded the powers granted to them by the statute? Certainly there is no express limitation in the statute to prevent the carrying out of the plan here contemplated, and it is just as evident that this court has never placed such a limitation upon the powers of public utility districts as would prohibit the doing of the acts herein contemplated.
The only basis for the conclusion reached in the majority opinion is that the legislature did not intend to grant to public utility districts the power to operate outside their boundaries to the extent here contemplated. This conclusion, in my opinion, finds no support in the statute, nor in the only case decided by this court wherein the particular words of the statute with which we are concerned in this case were considered.
Who are the real objectors to this plan? The real parties objecting to this purchase are Weyerhaeuser Timber Company and the corporation counsel of the city of Seattle. Weyerhaeuser Timber Company, as a taxpayer within any one or more of the districts to be served, is not affected in so far as the payment of the bonds to be issued is concerned, for the bonds are not general obligation bonds, but revenue bonds only. The city of Seattle will be selling power produced at its own plants in competition with the sale of power by Skagit, but the city at the present time *Page 172 
is in the same position, for Puget Sound, under its franchise, now sells power to the inhabitants of the city of Seattle.
I recognize, of course, the contention that public utility districts are not required to pay taxes on their physical properties, but this raises a purely legislative, and not a judicial, question, and affords no legal basis for appellants' objection to the plan here proposed.
I can find no support for the conclusion reached by the majority opinion, and it seems to me the opinion places an arbitrary and unwarranted construction upon the public utility districts law, in order to arrive at the conclusion that Skagit and the affiliated districts do not have the power to do the acts herein contemplated.
May I say in conclusion that respondent, in its brief, discussed under separate headings every phase of this transaction and, in my opinion, justified every act which is to be performed therein, not upon any argument which may have been made for or against the act, but upon the language of the act itself, and ample authority from this and other states.
I desire merely to refer to the 1945 amendment, Laws of 1945, chapter 143, § 1 (Rem. Supp. 1945, § 11610 [P.P.C. § 833-11]), referred to in the majority opinion, which, the opinion admits, makes possible the resale of Puget Sound properties acquired by Skagit, without submitting the matter to a vote, but which, the opinion also states, throws no light on the question of the intention of the people in 1930. I can add nothing more to what I have said relative to the question of intent.
I am therefore of the opinion that the judgment of the trial court should be affirmed.
MALLERY, C.J., ROBINSON, and ABEL, JJ., concur with JEFFERS, J.